Citation Nr: 1444735	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess 30 percent for a major depressive disorder prior to March 16, 2011.  

2.  Entitlement to a rating in excess of 50 percent for a major depressive disorder from March 16, 2011 to June 30, 2013.  

3.  Entitlement to a rating in excess of 70 percent for a major depressive disorder from July 1, 2013. 

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to April 1990, and from June 1996 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing is in the claims folder.  

The evaluation of the Veteran's PTSD was increased from 30 percent to 50 percent during the course of this appeal.  The increase did not include the entire period on appeal, but was only made effective from March 16, 2011.  Subsequently, the evaluation was increased to 70 percent, effective from July 1, 2013.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the increased evaluations are less than the maximum allowable benefit, and as the increase does not cover the entire period on appeal, the claim for an increased rating for depression remains before the Board.  For the sake of convenience, the Board has recharacterized the matter into three separate issues, as listed on the first page of this decision.  In doing so, the Board recognizes that the Veteran's representative has at times argued that the Veteran was seeking only a 70 percent rating for PTSD.  However, the Veteran did not express satisfaction with the 70 percent rating at the July 2014 hearing.  Therefore, the Board finds that this portion of the appeal remains before the Board.  

The Veteran's representative raised the issue of entitlement to service connection for a left knee disability at the July 2014 hearing.  This claim was denied in a December 2010 rating decision.  The Veteran submitted a notice of disagreement in January 2011, and a statement of the case was issued in October 2013.  However, the Veteran did not submit any correspondence that can be interpreted as a substantive appeal until an April 2014 VA Form 9 on which he checked the box indicating he wished to appeal all issues on the statement of the case and any supplemental statements of the case he had received.  There was no discussion of the left knee in argument submitted with the VA Form 9.  This form was not received within one year of the December 2010 rating decision or 60 days of the October 2013 statement of the case.  Therefore it is not a timely appeal for service connection for a left knee disability, the issue has not been certified, and it is not before the Board.  See 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  Prior to March 15, 2011, the Veteran's major depressive disorder was productive of occupational and social impairment with occasional decrease in work efficiency due to symptoms such as depressed mood, anxiety, mild memory loss, sleep impairment, and panic attacks that occurred less than once a week.  

2.  Between March 16, 2011 and June 30, 2013, the Veteran's major depressive disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, memory loss, sleep impairment, and panic attacks that occurred three or four times each week.  

3.  Since July 1, 2013, the Veteran's major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, but with no evidence of total social or occupational impairment.

4.  The Veteran has x-ray evidence of degenerative arthritis of the right knee with limitation of motion, but he retains at least 50 degrees of flexion and full extension after consideration of additional impairment produced by pain, weakness, fatigue, or incoordination following repetitive movement and flare-ups, and without evidence of instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess 30 percent for depression prior to March 15, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9434 (2013).  

2.  The criteria for a rating in excess of 50 percent for a major depressive disorder from March 16, 2011 to June 30, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9434 (2013).  

3.  The criteria for entitlement to a rating in excess of 70 percent for a major depressive disorder from July 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9434 (2013).  

4.  The criteria for rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with a VCAA notice letter for his claim for an increased rating for his right knee disability in October 2008.  He received a VCAA notice letter for his claim for an increased rating for PTSD in September 2009.  These letters contained all of the information required by the VCAA, as outlined by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  They were provided prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met for both of the Veteran's claims.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have also been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The Veteran was afforded VA examinations which addressed the appropriate rating criteria.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Ratings

The Veteran contends that the evaluations assigned to his service connected disabilities are inadequate to reflect the impairment they produce.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that the Veteran's request for an increased evaluation for his depression involves his dissatisfaction with the initial rating for this disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in the Veteran's request for a higher rating for his right knee disability, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Depression

Entitlement to service connection for a major depressive disorder was granted in an August 2010 rating decision.  A 30 percent evaluation was assigned, effective from August 14, 2009.  The Veteran submitted a notice of disagreement with the initial 30 percent evaluation, which led to the current appeal.  During the course of the appeal, an October 2013 rating decision increased the evaluation to 50 percent, effective from March 16, 2011; and then to 70 percent, effective from July 1, 2013.  

The rating criteria for a major depressive disorder state that this disability is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The original 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9434.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Prior to March 15, 2011

The relevant evidence includes an October 2009 VA treatment note which reflects that the Veteran complained of a depressed mood.  He attributed this to work and family stressors.  The symptoms included loss of appetite, lethargy and loss of interest.  He denied suicidal ideations.  

In a VA treatment note dated April 2010, the Veteran denied suicidal or homicidal ideation.  His mood was depressed.  On mental status examination his attention, concentration, and memory were grossly intact.  His thought process and content were unremarkable and there was no evidence of hallucinations.  Speech was normal, and mood was mildly anxious.  The impression was adjustment disorder with depressed mood, and the Global Assessment of Functioning (GAF) score assigned was 66.  

The Veteran was afforded a VA examination for mental disorders in May 2010.  He had been married for 11 years and described the relationship as good.  His relationship with his children was also good and he had some leisure activities, to include watching movies.  He also had friends with whom he socialized mostly through church.  He was taking an anti-depressant medication.  The Veteran reported mild depression on a daily basis.  He had difficulty falling and staying asleep, had lost weight, and had crying spells about twice a week.  On examination, the Veteran was clean and casually dressed, and he was able to maintain a minimum level of personal hygiene.  Psychomotor activity was unremarkable.  His affect was constricted and his mood depressed.  The Veteran was oriented, and his thought process and content was unremarkable.  There was no inappropriate or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  There was good impulse control and no episodes of violence.  The Veteran's immediate memory was mild impaired and the rest was normal.  He was employed on a fulltime basis.  The diagnosis was a depressive disorder not otherwise specified.  The score on the GAF was 60.  

A September 2010 VA mental health note states that the Veteran had not been seen since April 2010, and that he had been a repeated no-show for his appointments.  He now reported increased irritability with his family, increased withdrawal, poor sleep, crying spells, and a sense of helplessness.  Although he described panic attacks, the examiner noted that the symptoms described were not consistent with panic attacks bur were rather episodes of irritability and anger.  On examination, his mood was mildly irritable.  His speech was normal but at times angry.  Attention, concentration, and memory were all intact.  The Veteran's thought processes did not reveal any delusions, and there were no obsessions or hallucinations.  The Veteran denied thoughts or plans of suicide.  The diagnosis was adjustment disorder with depressed mood.  The GAF score assigned was 58.  

A September 2010 VA treatment record states that the Veteran reported episodic "panic attacks" with symptoms of "racing heart," anxiety and bilateral hand numbness.  An assessment noted a depressed mood and anxiety. 

The Board finds that the evidence prior to March 15, 2011 does not support entitlement to an evaluation in excess of 30 percent.  The Veteran's symptoms during this period included a depressed mood, anxiety, and mild memory loss, as well as poor sleep.  These symptoms are consistent with the criteria that describe occupational and social impairment with occasional decrease in work efficiency that warrants a 30 percent rating.  Panic attacks were noted in September 2010, although the examiner opined that the symptoms described by the Veteran were not consistent with a true panic attack.  Regardless of whether or not the Veteran's symptoms constituted true panic attacks, it must be remembered that it is the overall impairment that dictates the evaluation, and not the individual symptoms.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Moreover, the irritability with his family described in a September 2010 VA mental health note is found to be contemplated by the current 30 percent evaluation.  

The Veteran's GAF scores for this period are also consistent with occupational and social impairment with occasional decrease in work efficiency.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

Prior to March 2011, the GAF scores ranged from a low of 58 to a high of 66.  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  The mild impairment to high moderate impairment reflected by these scores is consistent with no more than occupational and social impairment with occasional decrease in work efficiency.  The Board concludes that for the period prior to March 15, 2011, the Veteran's symptoms and resulting impairment more nearly resembled that which merits the currently assigned 30 percent rating.  

March 16, 2011 to June 30, 2013

In a March 2011 primary care note, the Veteran reported that his panic attacks had improved since the previous visit, and he believed his medication was helping his symptoms.  He reported panic attacks three times a week.  An additional March 2011 mental health note states that he felt anxiety.  He was alert, oriented, and appropriately dressed and groomed.  His mood was anxious.  He denied suicidal and homicidal ideations.  His GAF was 58.  

The Veteran was contacted by phone in July 2011 in order to discuss his repeated no shows for his regularly scheduled psychological treatment.  He denied being in crisis and said that he was just coping with his anxiety.  

At a July 2012 VA mental health consultation, the Veteran was referred due to panic attacks.  These caused numbness all over his body, shortness of breath, nervousness, light-headedness, sweating, fear, and the need to alone.  They lasted about five to ten minutes, and occurred three or four times a week.  The Veteran felt nervous and depressed much of the rest of the time.  His wife told him he would yell out in his sleep but he did not recall nightmares.  There was no history of psychotic symptoms, suicide attempts or violent behavior.  The Veteran was alert and oriented, with an anxious and depressed mood.  His GAF was 58.  

The Veteran was seen for regular treatment at the VA mental health clinic on four occasions between November 2012 and May 2013.  During this period, he consistently reported having panic attacks three to four times a week.  On one occasion there had been a panic attack at work during which he hid in the bathroom for about 15 minutes.  The Veteran reported sleep problems with bad dreams.  He stated that his marriage was good.  On the mental status evaluations, the Veteran was alert and oriented.  His mood was anxious and depressed.  He consistently denied suicidal wishes, thoughts of violence, paranoid delusions, and hallucinations.  His hygiene was normal, and his insight and judgment was fair.  The Veteran's memory was intact but said he had been forgetting things.  His sleep was poor with nightmares, and his appetite was also poor.  The diagnoses were major depressive disorder, and panic disorder, as well as rule out PTSD.  The GAF was 55 on each of these visits.  

In a June 2013 treatment note the Veteran denied suicidal thoughts or plans.  He had recently quit his job due to panic attacks.  His wife told him he was yelling and crying in his sleep.  On examination, he was depressed and mildly irritable.  His affect was constricted.  He was neat and clean, and acted appropriately.  The Veteran's speech was normal, and he was oriented.  His insight was fair, his judgment intact, and his thought process normal.  The Veteran denied hallucinations and paranoia, and his sleep was poor.  His energy level was low, his anxiety was high, and he felt hopeless at times.  The Veteran reported 3 or 4 panic attacks a day.  The examiner summarized that the Veteran continued to have multiple symptoms of depression and panic disorder.  The diagnoses were major depressive disorder and panic disorder, and the GAF score was 45.  However, a second June 2013 treatment note entered a GAF score of 55.  

The Board finds that the evidence for this period warrants continuation of the 50 percent evaluation already in effect.  The evidence shows that the Veteran's primary symptoms continued to be a depressed mood, anxiety, mild memory loss, and sleep impairment.  With the exception of a GAF score of 45 recorded in June 2013 that is consistent with serious symptoms, the GAF scores for this period ranged from 55 to 58, and even the 45 was replaced by a 55 within the month.  Taken as a whole, these scores continued to be represent high moderate impairment.  The significant change between this period and the period prior to March 2011 is that the evidence now shows that the Veteran's panic attacks were occurring three to four times each week.  These were accompanied by debilitating physical symptoms, and were interfering with his work to the extent that he quit in June 2013.  However, the evidence does not show that the Veteran's panic was nearly continuous, and at no time during the period in question were there symptoms such as suicidal or homicidal ideations, abnormal speech, obsessional rituals, impaired impulse control, neglect of hygiene, or disorientation that would suggest impairment with deficiencies in most areas of life.  Instead, throughout the rating period in question the Veteran's symptoms produced a disability picture consistent with occupational and social impairment with reduced reliability and productivity, which merits the 50 percent rating already assigned for this period.  38 C.F.R. § 4.130, Code 9434.  In so finding, the Board acknowledges an increase in overall symptomatology during this time period but such is appropriately accounted for by the increase from 30 to 50 percent already effectuated by the RO.

From July 1, 2013

VA treatment records show that the Veteran's mood remained depressed and that he continued to have panic attacks several times a day in July 2013.  He only left the house about three times a week due to fear of having a panic attack.  However, the Veteran believed that he had improved, and his GAF score was 55.  He failed to report for regularly scheduled treatment in August 2013.  

In an August 2013 statement from the Veteran's spouse, she reported that the Veteran's psychiatric condition was getting worse.  Reportedly, he was having nightmares and crying spells.  She also observed the Veteran having a panic attack, and said that he had then locked himself in a bathroom to cry.  

The Veteran was afforded a VA compensation examination of his depression in August 2013.  He had not worked since June due to depression and panic attacks.  The Veteran said his relationship with his wife was not good, and that he did not get along with his children.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  He further opined that the Veteran was not totally disabled by his depression and anxiety, as he could work from home or find a job where he could work alone.  The diagnosis was major depressive disorder, and the GAF was 45.  

The Board finds that entitlement to an evaluation in excess of 70 percent is not warranted for this period.  The examiner opined that the above-listed symptoms resulted in difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  This is not consistent with a 100 percent rating.  He has never demonstrated gross impairment in his thought processes, delusions, hallucinations, grossly inappropriate behavior, a danger of hurting himself or others, poor hygiene, disorientation, or severe memory loss.  The Veteran's GAF scores were between 45 and 55, which is consistent with moderate to severe symptoms.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  The evidence does not suggest total social impairment, and the August 2013 VA examiner opined that the Veteran's depression did not result in total occupational impairment.  As total occupational and social impairment has not been demonstrated, a rating in excess of 70 percent is not appropriate.  38 C.F.R. § 4.130, Code 9434; Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  


Right Knee

Entitlement to service connection for ileo-tibial band syndrome with degenerative changes of the right knee was granted in a March 2000 rating decision.  A 10 percent evaluation was assigned for this disability.  With the exception of a total rating for convalescence that was assigned from January 18, 2012 to February 28, 2012, the 10 percent rating has remained in effect and continues to be in effect.  The claim for an increased rating for the right knee disability was received in October 2008.  

The March 2000 rating decision evaluated the Veteran's right knee disability under the rating code for traumatic arthritis.  This rating code states that traumatic arthritis is to be evaluated under the rating criteria for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  He continues to be evaluated under the rating criteria for tenosynovitis, which is to be rated as degenerative arthritis, and the criteria for limitation of flexion.  38 C.F.R. § 4.71a, Codes 5024, 5260.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

A March 2008 treatment note reflects the Veteran's complaints of right knee pain, especially with flexion such as when walking up stairs.  An x-ray was unremarkable.  He had a history of congenital patella alta.  He denied any effusions, and did not have an antalgic gait.  

The evidence includes a September 2008 VA treatment record showing that the Veteran was seen for complaints of right knee pain, which had been progressive for the past two years.  He denied any recent injury.  The pain was exacerbated by knee flexion and prolonged weight bearing.  The problem list included congenital patella alta with associated patella laxity.  A September 2008 imaging study resulted in an impression of interval stability without evidence of osseous abnormality.  

The Veteran reported severe right knee pain at a November 2008 VA orthopedic consultation.  He denied locking or giving way.  His gait was normal, with no knee effusion.  There was tenderness to palpation.  The Veteran resisted range of motion testing, and only allowed his knee to bend to 80 degrees.  There was no evidence of ligament laxity.  

The Veteran was afforded a VA examination of his right knee in December 2008.  He gave a history of a fall onto his right knee during service, with problems ever since that time.  He described his pain as constant and rated it as a 6 to 8 on a scale of 10.  He reported weakness, stiffness, and giving way.  There was no locking.  He occasionally experienced swelling and heat.  The Veteran reported flare-ups that were precipitated by squatting, climbing stairs and standing for more than 10 minutes.  These occurred daily and lasted for five minutes, and were relieved by over the counter pain medication and heat.  The Veteran wore an elastic knee brace.  He reported that his disability affected his work as a corrections officer as it restricted the time he could stand to less than 10 minutes.  

On physical examination, the Veteran walked with a limp that slightly favored the right leg.  There was no swelling or heat, but there was crepitus.  Compression of the patella against the femoral condyles was painful.  There was slight wasting of the right thigh when compared to the left.  There was a negative Lachman test and drawer test.  The McMurray test was diffusely tender.  There was no ligamentous instability.  Range of motion of the right knee was from zero to 140 degrees, with pain at 100 degrees.  Repetitive motion did not affect the Veteran's range of motion due to pain, coordination, fatigability, or weakness.  The examiner was unable to describe any additional decrease in range of motion during flare-up without speculation.  The diagnosis was chondromalacia of the patella with patellofemoral joint syndrome, and internal derangement.  

A March 2009 magnetic resonance imaging (MRI) study of the right knee resulted in an impression of mild ACL mucoid degeneration, mild degeneration in the posterior horn of the medial meniscus, and was suspicious for a tear in the lateral meniscus.  

In a June 2009 letter, the Veteran's neighbor stated her observations of the Veteran having difficulty in getting in or out of cars and doing chores around the home.  

A report of a June 2009 private examination of the right knee states that the Veteran was experiencing pain that was 9 on a scale to 10, which was increased by full flexion and weight bearing activity.  There was stiffness, but the Veteran denied locking, catching, and giving out.  On examination, there was tenderness on palpation at the lateral joint line.  The knee had a full range of motion, with pain at forced full flexion.  A McMurray's test was positive, as was test for compression.  There was no effusion, swelling, warmth or crepitus.  There was no instability, and testing for instability was normal.  A patella femoral grinding test was negative.  An X-ray study demonstrated mild degenerative changes.  The assessment was right knee arthritis, mild, and right knee medial meniscus posterior horn tear with degeneration.  

A June 2009 VA treatment note states that the Veteran's treatment options for his right knee disability had been outlined with him.  This included diagnostic arthroscopy.  

A September 2010 VA treatment note states that the Veteran complained of increasing pain and stiffness in his right knee.  A clinical examination of the right knee showed wasting of the quadriceps, hamstrings, and gastrocnemius, and patellofemoral crepitus.  There was no tenderness over the patellar tendon or the tibia crepitus.  The McMurray test for torn medial meniscus seemed positive for a tear.  Movement was a few degrees short of full extension, and he could flex to about 95 or 100 degrees.  

An October 2010 VA X-ray of the right knee revealed mild degenerative changes.  

At a December 2010 VA examination of the knees, the focus of the examination was on the Veteran's left knee.  However, the right knee was noted to have flexion from zero to 110 degrees.  Extension was normal.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  An October 2010 X-ray study was noted to have shown mild degenerative joint disease.  

The Veteran underwent an examination of his knees from a private examiner in May 2011.  He reported knee pain and swelling, but denied instability.  The examiner reviewed the findings of the March 2009 MRI and the October 2010 X-ray study.  On examination, the Veteran had moderate tenderness of the right knee.  Some fluid was noted, and effusion was 3 plus.  The right knee had flexion to 135 degrees and extension to zero degrees.  There was no hyperextension.  Tests for instability were all negative.  The assessment was internal derangement of the right knee.  The examiner believed that the Veteran was a candidate for a diagnostic arthroscopy.  

An October 2011 MRI of the right knee resulted in an impression that there was no significant interval change in the horizontal cleavage tear of the lateral meniscus.  The tear extended from the periphery of the meniscus to the free edge.  The medial meniscus was unremarkable, and the medial collateral ligament and lateral collateral ligament were intact.  Fluid and tiny loose bodies were also identified, as was mild chondromalacia.  The patellar tendon and quadriceps femoris tendon were unremarkable.  An X-ray study obtained at this time resulted in an impression of mild degenerative joint disease.  

The Veteran underwent operative arthroscopy and a partial lateral meniscectomy of the right knee in January 2012.  He then underwent several months of physical therapy.  

An April 2012 physical therapy note states that the Veteran rated his right knee pain as zero on a scale to ten when he was at rest, and a three with weight bearing activity.  Strength was 3+/5.  

A July 2012 orthopedic surgery note states that the range of motion of the Veteran's knee was from zero to 140 degrees, with no effusion.  It was also stable.  The assessment was bilateral mild chondromalacia patellae.  

The Veteran received a Euflexxa injection to his right knee in September 2012.  A January 2013 follow up note states that that he did well for about six weeks after the injection but then started to have pain again.  On examination, the Veteran had full range of motion of the right knee with well healed portals and no effusion.  The knee was stable.  A January 2013 note from a VA orthotist states that the Veteran was issued patella straps for each knee.  

The most recent VA compensation examination of the right knee was conducted in August 2013.  The claims folder was reviewed by the examiner.  The Veteran complained of persistent pain and inflammation of the right knee.  The recent surgery for repair of a meniscal tear and the injections were noted.  He wore a knee brace and used a cane at all time for ambulation.  The Veteran reported that flare-ups impacted his knee several times a week, during which time he would lose about 30 degrees of flexion due to pain and swelling.  On examination, the Veteran had flexion to 80 degrees, and painful motion was noted at that point.  Extension was to zero degrees without painful motion.  There was no change in the range of motion measured following repetitive motion testing.  However, the examiner indicated on the examination form that repetitive motion resulted in less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  These symptoms were attributed to his meniscal tear.  Muscle strength testing was a normal 5/5.  Testing was negative for anterior instability, posterior instability, and medial-lateral instability.  There was no history or evidence of patellar subluxation or dislocation.  Degenerative arthritis was documented by x-ray evidence.  The examiner opined that the Veteran's right knee disability would prevent all physical or sedentary employment that required prolonged standing or walking.  The diagnosis was degenerative arthritis and a meniscal tear of the right knee.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for his right knee disability for any portion of the period on appeal.  

The Veteran is currently evaluated under the rating code for tenosynovitis, which is evaluated in the same manner as degenerative arthritis.  The evaluation for degenerative arthritis must consider limitation of the range of motion of the affected joint.  38 C.F.R. § 4.71a, Code 5003, 5024.  Furthermore, the Veteran underwent arthroscopic surgery to repair a torn meniscus during this period.  The rating code for removal of the semilunar cartilage must also be considered, and this rating code may also contemplate limitation of motion of the Veteran's leg.  See VAOPGCPREC 9-98.

However, none of the examinations demonstrate that the Veteran had less than 80 degrees of flexion, even after consideration of the additional impairment produced by pain, weakness, fatigue, or incoordination following repetitive movement.  Additional impairment demonstrated during flare-ups must also be considered.  The August 2013 examination states that the Veteran loses an additional 30 degrees of movement during flare-ups, which when subtracted from the 80 degrees of flexion demonstrated on that examination equates to 50 degrees.  This warrants an evaluation of zero percent, but no higher, under the rating criteria for limitation of flexion.  Except for the September 2010 treatment note finding that the Veteran was "a few degrees" short of full extension, the Veteran has demonstrated full extension on every examination, even after consideration of the additional impairment produced by pain, weakness, fatigue, or incoordination following repetitive movement.  Thus, the rating criteria for limitation of motion of the Veteran's leg do not provide a basis for a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5260, 5261.  

With respect to assignment of a separate rating, the Board calls attention to Diagnostic Code 5259, which provides a 10 percent rating for cartilage, semilunar, removal of, symptomatic.  Here, surgery was performed on January 18, 2012.  It is not entirely clear exactly what symptoms are intended to be contemplated under Diagnostic Code 5259.  However, the current 10 percent evaluation addresses pain and limitation of motion.  Thus, to award a separate evaluation under 5259 on this basis would constitute impermissible pyramiding.  Symptoms related to locking and instability would enable assignment of separate ratings.  See 38 C.F.R. § 4.71a, Code 5257, VAOPGCPREC 9-98.  However, the objective findings as set forth above do not support an award on this basis.  Moreover, there is no evidence of locking prior to the January 2012 surgery such as to enable a rating under Diagnostic Code 5258.  Furthermore, a rating under the code for impairment due to recurrent subluxation or lateral instability has been considered, but no subluxation or instability has ever been objectively demonstrated, and all stability testing was normal on the August 2013 examination.  38 C.F.R. § 4.71a, Code 5257.  There is also no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Codes 5256, 5262, 5263.  

Finally, there is no basis for separate evaluations for limitation of flexion and extension.  Extension was normal on every examination except the September 2010 treatment note, and that assessment of "a few degrees" short of normal is too imprecise to demonstrate the limitation to 5 degrees required for a zero percent rating.  See VAOPGCPREC 9-04.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his depression and right knee disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board recognizes that a claim for an increased rating may contemplate a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a separate claim for TDIU was granted in an October 2013 rating decision, so this matter is not before the Board.  


ORDER

Entitlement to an initial rating in excess 30 percent for a major depressive disorder prior to March 15, 2011 is denied. 

Entitlement to a rating in excess of 50 percent for a major depressive disorder from March 16, 2011 to June 30, 2013 is denied. 

Entitlement to a rating in excess of 70 percent for a major depressive disorder from July 1, 2013 is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


